        Case 1:18-cv-01302-DAD-JLT Document 43 Filed 02/02/21 Page 1 of 1


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   NICKIE CROSS,                                        Case No.: 1:18-CV-01302-DAD-JLT
12                  Plaintiff,                            ORDER AFTER NOTICE OF SETTLEMENT
13           v.                                           (Doc. 42)

14   CALIFORNIA DEPARTMENT OF FOOD
     AND AGRICULTURE, et al.,
15
16                  Defendants.

17
18           The plaintiff reports that she has settled the matter unconditionally. (Doc. 42) Thus, the

19   Court ORDERS:

20           1.     The stipulation to dismiss the action SHALL be filed no later than March 26,

21   2020;

22           2.     All pending dates, conferences and hearings are VACATED.

23   The parties are advised that failure to comply with this order may result in the Court

24   imposing sanctions, including the dismissal of the action.

25
26   IT IS SO ORDERED.

27      Dated:     February 2, 2021                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
28
